333 F.2d 846
UNITED STATES of America, Plaintiff-Appellee,v.James William ALLEN, Defendant-Appellant.
No. 15587.
United States Court of Appeals Sixth Circuit.
July 8, 1964.

Appeal from the United States District Court for the Eastern District of Michigan at Detroit; Ralph M. Freeman, Judge.


1
Leonard Townsend, Bell & Townsend, Detroit, Mich., for appellant.


2
Lawrence Gubow, U.S. Atty., Sanford Rosenthal, Asst. U.S. Atty., Detroit, Mich., for appellee.


3
Before WEICK, Chief Judge, EDWARDS, Circuit Judge, and FOX, District judge.

ORDER.

4
Upon consideration,


5
It is ordered that the appeal be hereby dismissed.